                                                                                DISTRICT OF OREGON
                                                                                    FILED
                                                                                   January 21, 2020
                                                                             Clerk, U.S. Bankruptcy Court



  Below is an order of the court.




                                                             _______________________________________
                                                                       PETER C. McKITTRICK
                                                                       U.S. Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF OREGON

In re

B. & J. Property Investments, Inc.,                 Case No. 19-60138-pcm11

                      Debtor.


In re                                               Case No. 19-60230-pcm11

William J. Berman,                                  ORDER CONFIRMING DEBTORS’
                                                    AMENDED JOINT PLAN OF
                      Debtor.                       REORGANIZATION (OCTOBER 8,
                                                    2019) (AS MODIFIED AT
                                                    CONFIRMATION)

        This matter came before the Court on December 12, 2019, for confirmation of Debtors’

Amended Joint Plan of Reorganization (October 8, 2019) [ECF 245] as modified by the

Memorandum In Support of Confirmation of Debtors’ Plan of Reorganization and Notice of Plan

Modification [ECF 273] (the “Plan”). Based upon the testimony, exhibits, and representations

provided at the hearing, and the Court’s review of the record, and further based on the findings of

fact and conclusions of law stated by the Court on the record at the hearing held on December 20,

Page 1 of 6 – ORDER CONFIRMING DEBTORS’ AMENDED JOINT PLAN OF
              REORGANIZATION (OCTOBER 8, 2019) (AS MODIFIED AT
              CONFIRMATION)


                     Case 19-60138-pcm11         Doc 280     Filed 01/21/20
2019, the Court finds all requirements for confirmation contained in 11 USC § 1129 are met.

Based on the foregoing,

       THE COURT HEREBY FINDS AND CONCLUDES that:

       A.      This Court has jurisdiction over the cases of B. & J. Property Investments, Inc.

(“B&J”) and William John Berman (“Berman”) (collectively, “Debtors”) pursuant to 28 U.S.C.

§§ 157 and 1334. Confirmation of the Plan is a core proceeding under 28 U.S.C. § 157(b)(2).

Venue is properly before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       B.      Notice of the confirmation hearing was provided to creditors and other parties in

interest pursuant to Bankruptcy Rules 2002, 3017, and 3020, and such notice was reasonable,

adequate, and sufficient in all respects.

       C.      The disclosure statement and ballots were transmitted and served in compliance

with the Bankruptcy Code and the Bankruptcy Rules. Votes for acceptance of the Plan were

solicited in good faith and in compliance with Sections 1125 and 1126 of the Bankruptcy Code and

Rules 3017 and 3018 of the Bankruptcy Code.

       D.      No written objections were filed by the deadline established by the Order

Approving Disclosure Statement and Fixing Time for Filing Acceptances or Rejections of Plan;

and Notice of Confirmation Hearing [ECF 248]. It would have been prejudicial to Debtors to

allow the Class Action Claimants to assert objections to confirmation, for the first time, at the

confirmation hearing, without having filed a timely written objection by the deadline ordered by

the Court.

       E.      The Plan complies with the applicable provisions of the Bankruptcy Code and

satisfies Section 1129(a)(1) of the Bankruptcy Code. The Plan complies with the classification and

other requirements of 11 U.S.C. §§ 1122 and 1123.

       F.      Debtors have complied with all applicable provisions of the Bankruptcy Code,

Bankruptcy Rules, and Local Bankruptcy Rules, and have satisfied Section 1129(a)(2) of the

Bankruptcy Code. No evidence of impermissible conduct was presented to the Court.
Page 2 of 6 – ORDER CONFIRMING DEBTORS’ AMENDED JOINT PLAN OF
              REORGANIZATION (OCTOBER 8, 2019) (AS MODIFIED AT
              CONFIRMATION)


                     Case 19-60138-pcm11          Doc 280      Filed 01/21/20
       G.      The Plan was proposed in good faith and not by any means forbidden by law, and

Section 1129(a)(3) of the Bankruptcy Code has been satisfied. No evidence to the contrary was

presented to the Court.

       H.      Any payments made or to be made by Debtors for services or costs and expenses in,

or in connection with, this Case, or in connection with the Plan and incident to this Case, have been

approved by, or are subject to the approval of, the Court as reasonable. Therefore,

Section 1129(a)(4) has been satisfied.

       I.      Debtors have identified the individuals that shall act as officers and directors of

B&J, and will carry out the terms of the Plan, and therefore, Section 1129(a)(5) is satisfied.

       J.      Section 1129(a)(6) is not applicable because no governmental regulatory

commission has jurisdiction over the rates of Debtor.

       K.      Section 1129(a)(7) has been satisfied because each holder of a Claim in an

impaired class of claims has accepted the Plan or will receive or retain under the Plan on account of

such Claim property of a value as of the Effective Date of the Plan that is not less than the amount

such holder would receive or retain if Debtor was liquidated under Chapter 7.

       L.      Section 1129(a)(8) was not satisfied because Classes 6 and 7 did not vote to accept

the Plan. Debtors’ Motion to Designate Ballot [ECF 268] is moot because even if the ballot at

issue was disqualified, there would still not be class acceptance by Classes 6 and 7.

       M.      Section 1129(a)(9) is satisfied because the Plan provides for payment in full of all

priority claims in a manner and within the timeframes specified by Section 1129(a)(9).

       N.      At least one class of impaired claims has accepted the Plan, and therefore

Section 1129(a)(10) is satisfied.

       O.      Debtors have demonstrated that there is a reasonable possibility of success under

the Plan, and that confirmation is not likely to be followed by the need for further financial

reorganization. Therefore, Section 1129(a)(11) is satisfied.


Page 3 of 6 – ORDER CONFIRMING DEBTORS’ AMENDED JOINT PLAN OF
              REORGANIZATION (OCTOBER 8, 2019) (AS MODIFIED AT
              CONFIRMATION)


                     Case 19-60138-pcm11          Doc 280      Filed 01/21/20
        P.       All fees payable under 28 U.S.C. § 1930 have been paid or the Plan provides for the

payment of all such fees on the Effective Date of the Plan. The Plan, therefore, satisfies 11 U.S.C.

§ 1129(a)(12).

        Q.       Sections 1129(a)(13) – (14) do not apply to the Plan.

        R.       Section 1129(a)(15) does not apply to B&J, and is satisfied with respect to Berman,

as none of Debtors’ unsecured creditors have filed a timely objection to the Plan. Even if such an

objection had been timely filed, the Plan, as amended by this Order, requires Berman to distribute

value under the Plan that is not less than Berman’s projected disposable income to be received by

Berman during the five-year period beginning on the date that the first payment is due under the

Plan.

        S.       Section 1129(a)(16) does not apply to the Plan.

        T.       Section 1228(b) of the Bankruptcy Abuse Prevention and Consumer Protection Act

of 2005 (“BAPCPA”) is satisfied, because no party made a request, under 11 U.S.C. § 521(f), that

Berman file any tax returns with the Court.

        U.       Section 1129(b) is satisfied because the Plan does not discriminate unfairly, and is

fair and equitable with respect to each class of claims or interests that is impaired under, and has

not accepted, the Plan.

        NOW, THEREFORE, IT IS HEREBY ORDERED that:

        1.       The Plan, as modified by the amendments described herein, is confirmed in all

respects pursuant to Section 1129 of the Bankruptcy Code.

        2.       The first paragraph of Section 7.7 shall be amended to read as follows (with

additions displayed in bold highlighted text):

        7.7.   Berman Unsecured Claims Fund. Within 30 days after the Effective Date,
        Reorganized Berman shall open a depository account (the “Berman Unsecured
        Claims Fund”) into which he shall make deposits in the amount of $1,735.00 per
        month through September of 2020. Beginning in October of 2020, Berman shall
        make deposits to the Berman Unsecured Claims Fund in the amount of $492.00 per
        month. Berman shall continue making such deposits until the 60th month
Page 4 of 6 – ORDER CONFIRMING DEBTORS’ AMENDED JOINT PLAN OF
              REORGANIZATION (OCTOBER 8, 2019) (AS MODIFIED AT
              CONFIRMATION)


                      Case 19-60138-pcm11          Doc 280     Filed 01/21/20
        following the Effective Date, or to another date as the Bankruptcy Court may
        determine. Berman shall make such deposits from his earnings operating B. & J.
        Additionally, for the 5-year period following the Effective Date, Berman shall
        deposit into the Berman Unsecured Claims Fund all after-tax (1) salary or (2)
        other distributions he receives from William Lloyd Developments, Inc.
        (“Lloyd”). Berman will not take any action to defer any compensation due to
        him from Lloyd, and will be compensated from Lloyd in the same manner and
        frequency that he was paid prior to the Petition Date, recognizing that
        Berman is not paid a regular salary, but is only paid based on work
        performed. In the event that B. & J.’s property is liquidated, Berman will obtain
        new employment to make the payments described in this Section.
The remaining paragraphs of Section 7.7 of the Plan shall remain unchanged.

        3.       A new Section 7.8 shall be added to the Plan, to read as follows:

        “Debtors shall obtain an agreement from Lloyd to the effect that the debt(s) owed to
        B&J and any other creditors shall be paid current prior to making profit
        distributions/dividends to Lloyd’s shareholders. Notwithstanding the foregoing,
        Lloyd may continue paying employees, including shareholders, for work
        performed.”
        4.       A new Section 7.9 shall be added to the Plan, to read as follows:

        “Berman shall report to the Class Action Claimants, at least annually, that he is in
        compliance with his obligations to make deposits to the Berman Unsecured Claims
        Fund as required by the Plan.”
        5.       Attached hereto as Exhibit A is a copy of the Plan containing all amendments and

modifications.

        6.       All actions contemplated by the Plan are authorized and approved in all respects,

subject to the provisions of the Plan. Debtors, and their agents and officers, are hereby authorized

and directed to take all actions, and enter into and execute all documents, reasonably necessary or

appropriate to effectuate the Plan and to consummate the transactions contemplated by the Plan.

        7.       Pursuant to Section 1141 of the Bankruptcy Code, except as otherwise specifically

provided in the Plan or this Order, the distributions and rights provided in the Plan and this Order

shall be in complete satisfaction, discharge, and release of all liens, security interests,

encumbrances, and Claims, whether known or unknown, against Debtors that arose prior to the

Effective Date.
Page 5 of 6 – ORDER CONFIRMING DEBTORS’ AMENDED JOINT PLAN OF
              REORGANIZATION (OCTOBER 8, 2019) (AS MODIFIED AT
              CONFIRMATION)


                      Case 19-60138-pcm11           Doc 280      Filed 01/21/20
         8.       This Order is a Final Order. There shall be no stay of this Order under Bankruptcy

Rule 3020(e) and the period in which an appeal must be filed shall commence immediately upon

the entry hereof in accordance with Bankruptcy Rule 3020(e).

         9.       To the extent any provision designated herein as a finding of fact is more properly

characterized to be a conclusion of law, it shall be so deemed, and vice versa.

                                                 ###

We certify that we have complied with the requirements of LBR 9021-1(a)(2)(A).

Presented by:

MOTSCHENBACHER & BLATTNER LLP

/s/ Nicholas J. Henderson
Nicholas J. Henderson, OSB# 074027
Email: nhenderson@portlaw.com
117 SW Taylor Street, Suite 300
Portland, Oregon 97204-3029
Telephone: (503) 417-0500
Fax: (503) 417-0501

TONKON TORP LLP

/s/ Timothy J. Conway
Timothy J. Conway, OSB No. 851752
Email: tim.conway@tonkon.com
1600 Pioneer Tower
888 S.W. Fifth Avenue
Portland, OR 97204
Telephone: (503) 802-2027
Facsimile: (503) 972-3727
038533/00002/10689655v1




Page 6 of 6 – ORDER CONFIRMING DEBTORS’ AMENDED JOINT PLAN OF
              REORGANIZATION (OCTOBER 8, 2019) (AS MODIFIED AT
              CONFIRMATION)


                          Case 19-60138-pcm11       Doc 280     Filed 01/21/20
            EXHIBIT A
DEBTORS’ AMENDED JOINT PLAN OF
REORGANIZATION (OCTOBER 8, 2019)
 (AS MODIFIED AT CONFIRMATION)




      Case 19-60138-pcm11   Doc 280   Filed 01/21/20
 1   Timothy J. Conway, OSB No. 851752 (Lead Attorney)
        Direct Dial: (503) 802-2027
 2      Facsimile: (503) 972-3727
        Email:       tim.conway@tonkon.com
 3   Ava L. Schoen, OSB No. 044072
        Direct Dial: (503) 802-2143
 4      Facsimile: (503) 972-3843
        Email:       ava.schoen@tonkon.com
 5   TONKON TORP LLP
     1600 Pioneer Tower
 6   888 S.W. Fifth Avenue
     Portland, OR 97204
 7
         Attorneys for B. & J. Property Investments, Inc.
 8
     Nicholas J. Henderson, OSB No. 074027
 9      Telephone: (503) 417-0508
        Facsimile: (503) 417-0528
10      Email:       nhenderson@portlaw.com
     MOTSCHENBACHER & BLATTNER, LLP
11   117 SW Taylor St., #300
     Portland, OR 97204
12
         Attorneys for William J. Berman
13

14                           UNITED STATES BANKRUPTCY COURT

15                                     DISTRICT OF OREGON

16   In re                                                  Case No. 19-60138-pcm11
17   B. & J. Property Investments, Inc.,
18                         Debtor.
19                                                          Case No. 19-60230-pcm11
     In re
20                                                          DEBTORS’ AMENDED JOINT PLAN
     William J. Berman,                                     OF REORGANIZATION
21                                                          (OCTOBER 8, 2019) (AS MODIFIED
                           Debtor                           AT CONFIRMATION)
22

23

24

25

26

DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8, 2019) (AS
MODIFIED AT CONFIRMATION)
                                               Tonkon Torp LLP                               EXHIBIT A
                                               888 SW Fifth Avenue, Suite 1600
                                                   Portland, Oregon 97204                 PAGE 1 OF 32
                      Case 19-60138-pcm11               503-221-1440
                                                    Doc 280              Filed 01/21/20
                                              TABLE OF CONTENTS
 1
                                                                                                                              Page
 2
     Article 1    DEFINITIONS ......................................................................................................1
 3

 4   Article 2    UNCLASSIFIED CLAIMS ..................................................................................8
 5
     Article 3    CLASSIFICATION ............................................................................................10
 6

 7   Article 4    TREATMENT OF UNIMPAIRED CLASSES ..................................................11
 8
     Article 5    TREATMENT OF IMPAIRED CLASSES ........................................................11
 9

10   Article 6    DISPUTED CLAIMS; OBJECTIONS TO CLAIMS.........................................16
11
     Article 7    IMPLEMENTATION OF THE PLAN ..............................................................17
12

13   Article 8    EXECUTORY CONTRACTS AND UNEXPIRED LEASES ...........................20
14
     Article 9    EFFECT OF CONFIRMATION ........................................................................21
15

16   Article 10   RETENTION OF JURISDICTION ....................................................................22
17
     Article 11   ADMINISTRATIVE PROVISIONS ..................................................................23
18

19   Article 12   MISCELLANEOUS PROVISIONS ...................................................................24
20

21

22

23

24

25

26

Page i of i - DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
              2019) (AS MODIFIED AT CONFIRMATION)
                                                           Tonkon Torp LLP                                      EXHIBIT A
                                                           888 SW Fifth Avenue, Suite 1600
                                                               Portland, Oregon 97204                        PAGE 2 OF 32
                       Case 19-60138-pcm11                          503-221-1440
                                                                Doc 280              Filed 01/21/20
 1               B. & J. Property Investments, Inc., as debtor and debtor-in-possession (“B. & J.”) and
 2    William John Berman, as debtor-in-possession (“Berman”) (collectively, “Debtors”), propose
 3    this Amended Joint Plan of Reorganization (the “Plan”) pursuant to Section 1121(a) of
 4    Title 11 of the United States Code.
 5               This Plan provides for the repayment of Debtors’ obligations to their Creditors. The
 6    Plan provides for payment to all Creditors in full, or the orderly liquidation of B. & J.’s
 7    assets, as set forth below. A Disclosure Statement is enclosed herewith to assist you in
 8    understanding this Plan and making an informed judgment concerning its terms.
 9                                                  ARTICLE 1
10                                               DEFINITIONS
11               Definitions of certain terms used in this Plan are set forth below. Other terms are
12    defined in the text of this Plan or the text of the Disclosure Statement. In either case, when a
13    defined term is used, the first letter of each word in the defined term is capitalized. Terms
14    used and not defined in this Plan or the Disclosure Statement shall have the meanings given
15    in the Bankruptcy Code or Bankruptcy Rules, or otherwise as the context requires. The
16    meanings of all terms shall be equally applicable to both the singular and plural, and
17    masculine and feminine, forms of the terms defined. The words “herein,” “hereof,” “hereto,”
18    “hereunder,” and others of similar import, refer to the Plan as a whole and not to any
19    particular section, subsection, or clause contained in the Plan. Captions and headings to
20    articles, sections, and exhibits are inserted for convenience of reference only and are not
21    intended to be part of or to affect the interpretation of the Plan. The rules of construction set
22    forth in Section 102 of the Bankruptcy Code shall apply. In computing any period of time
23    prescribed or allowed by the Plan, the provisions of Bankruptcy Rule 9006(a) shall apply.
24    Any capitalized term that is not defined herein but is defined in the Bankruptcy Code shall
25    have the meaning ascribed to such term in the Bankruptcy Code.
26

Page 1 of 27 -     DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                   2019) (AS MODIFIED AT CONFIRMATION)
                                               Tonkon Torp LLP                                       EXHIBIT A
                                               888 SW Fifth Avenue, Suite 1600
                                                   Portland, Oregon 97204                         PAGE 3 OF 32
                                                        503-221-1440
                          Case 19-60138-pcm11                Doc 280             Filed 01/21/20
 1               1.1.   “Administrative Expense Claim” means any Claim entitled to the priority
 2    afforded by Sections 503(b) and 507(a)(1) of the Bankruptcy Code.
 3               1.2.   “Allowed” means, with respect to any Claim, proof of which has been
 4    properly Filed or, if no Proof of Claim was so Filed, which was or hereafter is listed on the
 5    Schedules as liquidated in amount and not disputed or contingent and, in either case, a Claim
 6    as to which no objection to the allowance thereof, or motion to estimate for purposes of
 7    allowance, shall have been Filed on or before any applicable period of limitation that may be
 8    fixed by the Bankruptcy Code, the Bankruptcy Rules, and/or the Bankruptcy Court, or as to
 9    which any objection, or any motion to estimate for purposes of allowance, shall have been so
10    Filed, to the extent allowed by a Final Order.
11               1.3.   “Allowed Secured Claim” means an Allowed Claim that is secured by a lien,
12    security interest, or other charge against or interest in property in which one of the Debtors
13    has an interest or that is subject to setoff under Section 553 of the Bankruptcy Code, to the
14    extent of the value (as set forth in the Plan or, if no value is specified, as determined in
15    accordance with Section 506(a) of the Bankruptcy Code or, if applicable, Section 1111(b) of
16    the Bankruptcy Code) of the interest of the holder of such Claim in Debtor’s interest in such
17    property or to the extent of the amount subject to setoff, as the case may be.
18               1.4.   “Allowed Unsecured Claim” means an Allowed Claim that is not an Allowed
19    Secured Claim.
20               1.5.   “B. & J.” means B. & J. Property Investments, Inc.
21               1.6.   “B. & J. Bankruptcy Case” means the Chapter 11 case filed by B. & J.
22    Property Investments, Inc., Case No. 18-60138-pcm11, pending in the United States
23    Bankruptcy Court for the District of Oregon.
24               1.7.   “B. & J. Petition Date” means January 17, 2019, the date on which the
25    petition commencing the B. & J. Bankruptcy Case was Filed.
26

Page 2 of 27 -     DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                   2019) (AS MODIFIED AT CONFIRMATION)
                                              Tonkon Torp LLP                                      EXHIBIT A
                                             888 SW Fifth Avenue, Suite 1600
                                                 Portland, Oregon 97204                         PAGE 4 OF 32
                                                      503-221-1440
                         Case 19-60138-pcm11               Doc 280             Filed 01/21/20
 1               1.8.    “Bankruptcy Cases” means, collectively, the B. & J. Bankruptcy Case and the
 2    Berman Bankruptcy Case.
 3               1.9.    “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended
 4    from time to time, set forth in Sections 101 et seq. of Title 11 of the United States Code.
 5               1.10.   “Bankruptcy Court” means the United States Bankruptcy Court for the
 6    District of Oregon, or such other court that exercises jurisdiction over the Bankruptcy Cases
 7    or any proceeding therein, including the United States District Court for the District of
 8    Oregon, to the extent the reference to the Bankruptcy Cases or any proceeding therein is
 9    withdrawn.
10               1.11.   “Bankruptcy Rules” means, collectively, the Federal Rules of Bankruptcy
11    Procedure, as amended and promulgated under Section 2075, Title 28, of the United States
12    Code, and the local rules and standing orders of the Bankruptcy Court.
13               1.12.   “Berman Bankruptcy Case” means the Chapter 11 case filed by William John
14    Berman, Case No. 18-60230-pcm11, pending in the United States Bankruptcy Court for the
15    District of Oregon.
16               1.13.   “Berman Petition Date” means January 28, 2019, the date on which the
17    petition commencing the Berman Bankruptcy Case was Filed.
18               1.14.   “Berman Unsecured Claims Fund” means the account and funds described in
19    Section 7.7 of the Plan, below.
20               1.15.   “Business Day” means a day other than a Saturday, Sunday, or other day on
21    which banks in Portland, Oregon are authorized or required by law to be closed.
22               1.16.   “Cash” means lawful currency of the United States of America.
23               1.17.   “Chapter 11 Case” means the case under Chapter 11 of the Bankruptcy Code
24    with respect to Debtors, pending in the District of Oregon, administered as In re B. & J.
25    Property Investments, Inc., Case No. 19-60138-pcm11.
26

Page 3 of 27 -     DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                   2019) (AS MODIFIED AT CONFIRMATION)
                                              Tonkon Torp LLP                                       EXHIBIT A
                                              888 SW Fifth Avenue, Suite 1600
                                                  Portland, Oregon 97204                         PAGE 5 OF 32
                                                       503-221-1440
                          Case 19-60138-pcm11               Doc 280             Filed 01/21/20
 1               1.18.   “Claim” means (a) any right to payment from Debtors arising before the
 2    Effective Date, whether or not such right is reduced to judgment, liquidated, unliquidated,
 3    fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or
 4    unsecured; or (b) any right to an equitable remedy against Debtors arising before the
 5    Effective Date for breach of performance if such breach gives rise to a right of payment from
 6    Debtors, whether or not such right to an equitable remedy is reduced to judgment, fixed,
 7    contingent, matured, unmatured, disputed, undisputed, secured, or unsecured.
 8               1.19.   “Class” means one of the classes of Claims defined in Article 3 hereof.
 9               1.20.   “Class Action Case” means the case entitled Loren Hathaway, et al. v. B. & J.
10    Property Investments, Inc., et al., Marion County Case No. 13C14321, and all appeals,
11    remands, retrials, and further appeals thereof.
12               1.21.   “Class Action Claims” means the Allowed Claim of each Creditor that is a
13    plaintiff in the Class Action Case and is awarded an amount due pursuant to a Final Order
14    entered therein.
15               1.22.   “Collateral” means any property in which Debtors have an interest that is
16    subject to an unavoidable lien or security interest securing the payment of an Allowed
17    Secured Claim.
18               1.23.   “Columbia” means Columbia Credit Union.
19               1.24.   “Columbia Loan Documents” means the loan documents entered into by and
20    between Columbia and Debtors, including:
21                       (a)    Promissory Note dated September 11, 2015 between B. & J. Property
22    Investments, Inc. (borrower) and Columbia Credit Union (lender) (the “Columbia Note”).
23                       (b)    Commercial Loan Agreement dated September 11, 2015 between
24    B. & J. Property Investments, Inc. (borrower) and Columbia Credit Union (lender).
25

26

Page 4 of 27 -     DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                   2019) (AS MODIFIED AT CONFIRMATION)
                                               Tonkon Torp LLP                                       EXHIBIT A
                                               888 SW Fifth Avenue, Suite 1600
                                                   Portland, Oregon 97204                         PAGE 6 OF 32
                                                        503-221-1440
                           Case 19-60138-pcm11               Doc 280             Filed 01/21/20
 1                       (c)    Deed of Trust dated September 11, 2015 between B. & J. Property
 2    Investments, Inc. (grantor), Trustee Services, Inc. (trustee), and Columbia Credit Union
 3    (lender).
 4                       (d)    Guaranty dated September 11, 2015 between Columbia Credit Union
 5    (lender), B. & J. Property Investments, Inc. (borrower), and William J. Berman (guarantor)
 6    (the “Berman Guaranty”).
 7                       (e)    Guaranty dated September 11, 2015 between Columbia Credit Union
 8    (lender), B. & J. Property Investments, Inc. (borrower), and Debra L. Jones-Berman
 9    (guarantor) (the “Jones-Berman Guaranty”).
10                       (f)    Guaranty dated September 11, 2015 between Columbia Credit Union
11    (lender), B. & J. Property Investments, Inc. (borrower), and The Berman Living Trust Dated
12    October 21, 1997 (guarantor) (the “Trust Guaranty”).
13                       (g)    Guaranty dated September 11, 2015 between Columbia Credit Union
14    (lender), B. & J. Property Investments, Inc. (borrower), and Better Business Management,
15    Inc. (guarantor) (the “BBM Guaranty”).
16               1.25.   The “Columbia Guaranties” means, collectively, the Berman Guaranty, the
17    Jones-Berman Guaranty, the Trust Guaranty, and the BBM Guaranty.
18               1.26.   “Confirmation Date” means the date on which the Confirmation Order is
19    entered on the docket by the Clerk of the Bankruptcy Court.
20               1.27.   “Confirmation Order” means the order of the Bankruptcy Court confirming
21    the Plan in accordance with the provisions of Chapter 11 of the Bankruptcy Code.
22               1.28.   “Creditor” means any entity holding a Claim against Debtor.
23               1.29.   “Debtors” means, collectively, but not to the exclusion of each individually,
24    B. & J. Property Investments, Inc., as Debtor and Debtor-in-Possession in the B. & J.
25    Bankruptcy Case, and William John Berman, as Debtor-in-Possession in the Berman
26    Bankruptcy Case.

Page 5 of 27 -     DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                   2019) (AS MODIFIED AT CONFIRMATION)
                                               Tonkon Torp LLP                                       EXHIBIT A
                                               888 SW Fifth Avenue, Suite 1600
                                                   Portland, Oregon 97204                         PAGE 7 OF 32
                                                        503-221-1440
                           Case 19-60138-pcm11               Doc 280             Filed 01/21/20
 1               1.30.   “Disclosure Statement” means Debtors’ Disclosure Statement, as amended,
 2    modified, restated, or supplemented from time to time, pertaining to the Plan.
 3               1.31.   “Disputed Claim” means a Claim with respect to which a Proof of Claim has
 4    been timely Filed or deemed timely Filed under applicable law, and as to which an objection,
 5    timely Filed, has not been withdrawn on or before the Effective Date or any date fixed for
 6    filing such objections by order of the Bankruptcy Court, and has not been denied by a Final
 7    Order, and which Claim has not been estimated or temporarily allowed by the Bankruptcy
 8    Court on timely motion by the holder of such Claim. If an objection related to the allowance
 9    of only a part of a Claim has been timely Filed or deemed timely Filed, such Claim shall be a
10    Disputed Claim only to the extent of the objection.
11               1.32.   “Effective Date” means the 11th day following the date the Confirmation
12    Order is entered.
13               1.33.   “Filed” means filed with the Bankruptcy Court in the Bankruptcy Cases.
14               1.34.   “Final Order” means an order or judgment entered on the docket by the Clerk
15    of the Bankruptcy Court or any other court exercising jurisdiction over the subject matter and
16    the parties that has not been reversed, stayed, modified, appealed, or amended and as to
17    which the time for filing a notice of appeal, or petition for certiorari, or request for certiorari,
18    or request for rehearing shall have expired.
19               1.35.   “Insider” shall have the meaning ascribed to it by Section 101(31) of the
20    Bankruptcy Code.
21               1.36.   “Interests” means all rights of the owners of the membership interests of
22    Debtor.
23               1.37.   “Net Proceeds” means the funds available to distribute to Allowed Claims
24    after payment of all costs of sale, and liquidation of Debtor’s Real Property and remaining
25    assets, including, but not limited to, after reduction for any and all fees and liquidation
26    expenses incurred or to be incurred with respect to the wind-down and closing of B & J’s

Page 6 of 27 -     DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                   2019) (AS MODIFIED AT CONFIRMATION)
                                               Tonkon Torp LLP                                       EXHIBIT A
                                               888 SW Fifth Avenue, Suite 1600
                                                   Portland, Oregon 97204                         PAGE 8 OF 32
                                                        503-221-1440
                          Case 19-60138-pcm11                Doc 280             Filed 01/21/20
 1    business and closing of any sale(s), payments of any and all prior liens and encumbrances,
 2    and payment of any and all taxes, fees, and expenses of any kind, including legal and
 3    accounting fees, related to the sale, the closing down, and the winding up of B & J’s business
 4    and liquidation of assets.
 5               1.38.   “Other Priority Claim” means any Claim for an amount entitled to priority in
 6    right of payment under Section 507(a)(3), (4), (5), (6), or (7) of the Bankruptcy Code.
 7               1.39.   “Plan” means this Amended Joint Plan of Reorganization, as amended,
 8    modified, restated, or supplemented from time to time.
 9               1.40.   “Priority Tax Claim” means a Claim of a governmental unit of the kind
10    entitled to priority under Section 507(a)(8) of the Bankruptcy Code or that would otherwise
11    be entitled to priority but for the secured status of the Claim.
12               1.41.   “Reorganized B. & J.” means B. & J. from and after the Effective Date.
13               1.42.   “Reorganized Berman” means Berman from and after the Effective Date.
14               1.43.   “Reorganized Debtors” means both Debtors from and after the Effective Date.
15               1.44.   “Restated Articles of Incorporation” means the restated articles of
16    organization and restated operating agreement (“Organizational Documents”) of B. & J.,
17    which shall modify and amend Debtor’s Organizational Documents to prohibit the issuance
18    of non-voting equity securities to the extent required by Section 1123(a)(6) of the
19    Bankruptcy Code, and make such other changes as Reorganized B. & J. may deem necessary
20    or appropriate to carry out the purpose and intent of the Plan.
21               1.45.   “Schedules” means the Schedules of Assets and Liabilities and the Statement
22    of Financial Affairs Filed by Debtors pursuant to Section 521 of the Bankruptcy Code, as
23    amended, modified, restated, or supplemented from time to time.
24               1.46.   “Secured Claim” means any Claim against either Debtor held by any entity,
25    including, without limitation, an Affiliate or judgment creditor of Debtors, to the extent such
26

Page 7 of 27 -     DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                   2019) (AS MODIFIED AT CONFIRMATION)
                                               Tonkon Torp LLP                                       EXHIBIT A
                                               888 SW Fifth Avenue, Suite 1600
                                                   Portland, Oregon 97204                         PAGE 9 OF 32
                                                        503-221-1440
                          Case 19-60138-pcm11                Doc 280             Filed 01/21/20
 1    Claim constitutes an unavoidable secured Claim under Sections 506(a) or 1111(b) of the
 2    Bankruptcy Code.
 3               1.47.   “Quicken Loans” means Quicken Loans, Inc.
 4               1.48.   “Quicken Loan Documents” means the loan documents entered into by and
 5    between Quicken Loans and Berman, including:
 6                       (a)    Promissory Note dated October 20, 2016, between William J. Berman
 7    and Debra L. Berman (borrowers) and Quicken Loans, Inc. (lender); and
 8                       (b)    Deed of Trust dated October 20, 2016, between William J. Berman
 9    and Debra L. Berman, husband and wife (grantors), First American Title (trustee), and
10    Quicken Loans, Inc. (lender).
11               1.49.   “Real Property” means the real property located at 4490 Silverton Road NE,
12    Salem, Oregon 97305, including any and all improvements located thereon, all easements, all
13    water rights, and all other rights of every nature appurtenant to such real property.
14               1.50.   “Unsecured Claim” means an unsecured Claim that is not an Administrative
15    Claim, a Secured Claim, a Tax Claim, or an Other Priority Claim.
16               1.51.   “Unsecured Creditor” means a holder of an Allowable Unsecured Claim.
17               1.52.   “Utility Deposits” means post-petition deposits with utilities made by Debtors
18    pursuant to Section 366(b) of the Bankruptcy Code.
19                                                 ARTICLE 2
20                                        UNCLASSIFIED CLAIMS
21               2.1.    Administrative Expense Claims. Each holder of an Allowed Administrative
22    Expense Claim shall be paid by Debtors in full in Cash on the later of (a) the Effective Date;
23    or (b) the date on which such Claim becomes Allowed, unless such holder shall agree in
24    writing to a different treatment of such Claim (including, without limitation, any different
25    treatment that may be provided for in any documentation, statute, or regulation governing
26    such Claim); provided, however, that Administrative Expense Claims representing

Page 8 of 27 -     DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                   2019) (AS MODIFIED AT CONFIRMATION)
                                               Tonkon Torp LLP                                      EXHIBIT A
                                              888 SW Fifth Avenue, Suite 1600
                                                  Portland, Oregon 97204                         PAGE 10 OF 32
                                                       503-221-1440
                           Case 19-60138-pcm11              Doc 280             Filed 01/21/20
 1    obligations incurred in the ordinary course of business by Debtors during the Bankruptcy
 2    Case shall be paid by Debtors or Reorganized Debtors in the ordinary course of business and
 3    in accordance with any terms and conditions of the particular transaction, and any
 4    agreements relating thereto.
 5               2.2.   Priority Tax Claims. Each holder of an Allowed Priority Tax Claim shall be
 6    paid by Debtors the full amount of its Allowed Priority Tax Claim as allowed by 11 U.S.C.
 7    § 1129(a)(9)(C) and (D) within 30 days following the Effective Date or the date the claim is
 8    Allowed, whichever first occurs.
 9               2.3.   Other Priority Claims. Each holder of an Other Priority Claim shall be paid in
10    full in cash the amount of its Allowed Claim on the latest to occur of (a) the Effective Date;
11    (b) the date such claim becomes an Allowed Claim; or (c) the date such claim becomes due
12    and owing, unless such holder shall agree in writing, or has agreed, to a different treatment of
13    such Claim (including, without limitation, any different treatment that may be provided for in
14    any documentation, agreement, contract, statute, law, or regulation creating and governing
15    such Claim).
16               2.4.   Bankruptcy Fees. Fees payable by Debtors under 28 U.S.C. § 1930, or to the
17    Clerk of the Bankruptcy Court, will be paid in full in Cash on the Effective Date. All
18    quarterly fees due to the United States Trustee pursuant to 28 USC § 1930(a), including fees
19    due for any partial quarter, accruing after the Effective Date shall be paid by the Reorganized
20    Debtors as and when they become due and will be based on the Reorganized Debtors’ total
21    disbursements, including ordinary course of business disbursements as well as disbursements
22    made to Claimants under this Plan. Such fee obligations will not terminate until this Case is
23    converted or dismissed, or until this Case is no longer pending upon entry of a Final Order
24    closing this Case, whichever first occurs, and all United States Trustee fees, including any
25    such fees accrued in any partial quarter, shall be paid as a condition precedent prior to entry
26    of an order closing the case. After the Effective Date, the Reorganized Debtors shall file

Page 9 of 27 -     DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                   2019) (AS MODIFIED AT CONFIRMATION)
                                              Tonkon Torp LLP                                      EXHIBIT A
                                             888 SW Fifth Avenue, Suite 1600
                                                 Portland, Oregon 97204                         PAGE 11 OF 32
                                                      503-221-1440
                         Case 19-60138-pcm11               Doc 280             Filed 01/21/20
 1   with the Court a post-confirmation monthly financial report for each month, or portion
 2   thereof, that the case is open or during any period of time that the case is reopened. The
 3   monthly financial report shall include a statement of all disbursements made during the
 4   course of the month, whether or not pursuant to the Plan. All United States Trustee fees,
 5   including any such fees accrued in any partial quarter, shall also be paid as a condition
 6   precedent prior to entry of a Final Decree.
 7                                              ARTICLE 3
 8                                        CLASSIFICATION
 9          For purposes of this Plan, Claims and Interests are classified as provided below. A
10   Claim is classified in a particular Class only to the extent such Claim qualifies within the
11   description of such Class, and is classified in a different Class to the extent such Claim
12   qualifies within the description of such different Class.
13          3.1.    Class 1 – Columbia’s Secured Claim Against B. & J. Class 1 consists of the
14   Allowed Secured Claim of Columbia.
15          3.2.    Class 2 – Columbia’s Unsecured Guaranty Claim Against Berman. Class 2
16   consists of the Allowed Unsecured Claim of Columbia against Berman pursuant to the
17   Berman Guaranty.
18          3.3.    Class 3 – Quicken Loans’ Secured Claim Against Berman. Class 3 consists of
19   the Allowed Secured Claim of Quicken Loans.
20          3.4.    Class 4 – General Unsecured Claims Against B. & J. Class 4 consists of all
21   Allowed Unsecured Claims against B. & J. other than Administrative Expense Claims,
22   Priority Tax Claims, and Class 6 Claims.
23          3.5.    Class 5 – General Unsecured Claims Against Berman. Class 5 consists of all
24   Allowed Unsecured Claims against Berman, other than Administrative Expense Claims,
25   Priority Tax Claims, and Class 7 Claims.
26

Page 10 of 27 - DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                2019) (AS MODIFIED AT CONFIRMATION)
                                           Tonkon Torp LLP                                       EXHIBIT A
                                           888 SW Fifth Avenue, Suite 1600
                                               Portland, Oregon 97204                         PAGE 12 OF 32
                                                    503-221-1440
                      Case 19-60138-pcm11                Doc 280             Filed 01/21/20
 1          3.6.    Class 6 – Class Action Claims Against B. & J. Class 6 consists of the
 2   Allowed Claims of the Class Action Plaintiffs against B. & J.
 3          3.7.    Class 7 – Class Action Claims Against Berman. Class 7 consists of the
 4   Allowed Unsecured Claims of the Class Action Plaintiffs against Berman.
 5          3.8.    Class 8 – Interests of B. & J. Class 8 consists of the Interests of the holders of
 6   B. & J.’s common stock.
 7          3.9.    Class 9 – Berman’s Interests in Berman Bankruptcy Case Estate. Class 9
 8   consists of Berman’s interest in property of the estate of the Berman Bankruptcy Case.
 9                                              ARTICLE 4
10                          TREATMENT OF UNIMPAIRED CLASSES
11          4.1.    All Classes of Claims against B. & J. are impaired under the Plan.
12          4.2.    All Classes of Claims against Berman are impaired, with the exception of the
13   Class 3 Claim of Quicken Loans. Class 3 is unimpaired, and Berman shall pay the Class 3
14   Claim in accordance with the Quicken Loan Documents.
15                                              ARTICLE 5
16                            TREATMENT OF IMPAIRED CLASSES
17          5.1.    Class 1 (Columbia’s Secured Claim Against B. & J.). Columbia’s Class 1
18   Claim will be satisfied in full, together with interest at the non-default fixed Loan rate of
19   5.02%, on the same terms and payments as set forth in the Columbia Loan Documents, which
20   will remain in effect, except as stated below:
21                 The Commercial Loan Agreement shall be amended as follows: Section 3,
22                  the first sentence shall be deleted so that the loan will not be payable on
23                  demand but will still be payable no later than September 20, 2025.
24                  Section 6.D., Compliance with Laws, will not be read to cause a default based
25                  on the allegations in the Class Action Case. Section 8.A. shall be amended to
26                  add the following at the end of the section: “Notwithstanding the foregoing,

Page 11 of 27 - DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                2019) (AS MODIFIED AT CONFIRMATION)
                                            Tonkon Torp LLP                                      EXHIBIT A
                                           888 SW Fifth Avenue, Suite 1600
                                               Portland, Oregon 97204                         PAGE 13 OF 32
                                                    503-221-1440
                      Case 19-60138-pcm11                Doc 280             Filed 01/21/20
 1                  this note shall not be accelerated as a result of my filing of a bankruptcy
 2                  petition on January 12, 2019, commencing Bankruptcy Case Number
 3                  19-60138-pcm11.”
 4                 The Columbia Note shall be amended as follows: Section 3.A., Interest After
 5                  Default, shall not apply based on the filing of the Bankruptcy Case, but will
 6                  remain in effect to the extent of any future defaults. Section 7 shall delete
 7                  reference to payment on demand. Section 12, Due on Sale or Encumbrance,
 8                  shall be deleted and replaced with the following:
 9                          You may, at your option, declare the entire balance of
                            this Note to be immediately due and payable upon the
10                          creation of any lien, encumbrance, transfer, or sale of
                            all or any part of the Property. Notwithstanding the
11                          foregoing, you may not declare the entire balance of
                            this Note to be immediately due and payable because of
12                          the judgment lien arising from the case entitled Loren
                            Hathaway, et al. v. B. & J. Property Investments, Inc.,
13                          et al., Marion County Case No. 13C14321, provided
                            that I must seek to avoid such judgment lien. This right
14                          is subject to the restrictions imposed by federal law, as
                            applicable.
15

16                 The Deed of Trust is revised as necessary to be consistent with the above
17                  changes to the Commercial Loan Agreement and the Columbia Note.
18                 The Columbia Loan Documents are deemed revised to the extent necessary so
19                  Reorganized Debtors are not in default as of the Petition Date and shall not be
20                  in default based on any terms set forth in the Plan or Confirmation Order.
21          5.2.    Class 2 (Columbia’s Unsecured Guaranty Claim Against Berman). The
22   Berman Guaranty will remain in full force and effect and will be an obligation of
23   Reorganized Berman. For Columbia’s Class 2 Claim, any default that exists under the
24   Columbia Guaranties shall be deemed cured or waived as of the Effective Date. Columbia’s
25   Class 2 Claim will be satisfied in full, together with interest at the non-default fixed Loan
26

Page 12 of 27 - DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                2019) (AS MODIFIED AT CONFIRMATION)
                                           Tonkon Torp LLP                                       EXHIBIT A
                                           888 SW Fifth Avenue, Suite 1600
                                               Portland, Oregon 97204                         PAGE 14 OF 32
                                                    503-221-1440
                      Case 19-60138-pcm11                Doc 280             Filed 01/21/20
 1   rate of 5.02%—the same terms and payments as set forth in the Columbia Loan Documents,
 2   which will remain in effect except as stated below:
 3                 Each of the Columbia Loan Documents are amended as set forth in
 4                  Section 5.1 above
 5                 The following language shall be added to the end of paragraph 5 in each of the
 6                  Columbia Guaranties:
 7                          Notwithstanding the foregoing, the maturity of the Debt
                            shall not be accelerated as a result of Borrower’s filing
 8                          of a bankruptcy petition on January 12, 2019,
                            commencing Bankruptcy Case Number
 9                          19-60138-pcm11.
10          5.3.    Intentionally Omitted
11          5.4.    Class 4 (General Unsecured Claims Against B. & J.). Class 4 consists of all
12   Allowed Unsecured Claims against B. & J. that are not otherwise classified in the Plan. Each
13   holder of a Class 4 Claim shall be paid in full, together with interest at the federal judgment
14   rate (fixed at the rate in effect on the Effective Date) from and after the Effective Date, as
15   follows: (a) commencing on the first day of the first full month following the Effective Date,
16   General Unsecured Creditors will be paid monthly payments of interest only, at the federal
17   judgment rate, for 24 months; and (b) commencing on the first day of the 25th month
18   following the Effective Date, General Unsecured Creditors will be paid the full balance of
19   their claims in equal amortizing monthly payments, including principal and interest at the
20   federal judgment rate, for the next 36 months; provided, however, that if the appeal of the
21   Class Action Case is not successful and funds are due and owing to the Class 6 Claimants
22   under a Final Order, then payments made to Class 4 Claims up to that point will be
23   recharacterized as payments of principal only and Class 4 Claims shall share pro rata in the
24   liquidation of assets described in Class 6 below on a pari passu basis with Class 6 Unsecured
25   Claims, with no further payments being made to Class 4 Claims until such time as payments
26

Page 13 of 27 - DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                2019) (AS MODIFIED AT CONFIRMATION)
                                            Tonkon Torp LLP                                       EXHIBIT A
                                            888 SW Fifth Avenue, Suite 1600
                                                Portland, Oregon 97204                         PAGE 15 OF 32
                                                     503-221-1440
                      Case 19-60138-pcm11                 Doc 280             Filed 01/21/20
 1   to Class 6 Unsecured Claims have caught up and are on par with the percentage previously
 2   received by Class 4 Claims.
 3           5.5.    Class 5 (General Unsecured Claims Against Berman). Class 5 consists of all
 4   Allowed Unsecured Claims against Berman not otherwise classified in the Plan.
 5           Within 60 days after the later of (a) B. & J. completing payments to Class 4 Claims;
 6   or (b) B. & J. exhausting all of its options for paying Class 6 Claims, Reorganized Berman
 7   shall pay the remaining balance of any Class 5 Claim from the amount available in the
 8   Berman Unsecured Claims Fund. In the event the Berman Unsecured Claims Fund is
 9   insufficient to pay the remaining Class 5 Claims in full, Class 5 Claims shall receive their
10   pro rata share of the Berman Unsecured Claims Fund. Each Class 5 Creditor’s pro rata share
11   of the Berman Unsecured Claims Fund shall be determined by dividing the amount of the
12   creditor’s remaining claim by the total amount of all remaining Class 5 and Class 7 Claims.
13   Payments from the Berman Unsecured Claims Fund shall be made annually until
14   Reorganized Berman’s obligation to pay into the Berman Unsecured Claims Fund has been
15   satisfied as set forth in Section 7.7. below and all such funds have been distributed under this
16   Plan.
17           5.6.    Class 6 (Class Action Claims Against B. & J.). Class 6 consists of the
18   Allowed Class Action Claims against B. & J. of Creditors entitled to payment resulting from
19   the Class Action Case. To the extent the Class 6 Class Action Claims are partially or fully
20   Allowed Secured Claims, they will be paid the allowed amount of their Secured Claim in full
21   with interest, if applicable, at the prime rate of interest (fixed at the rate in effect on the
22   Effective Date) plus 2% from and after the Effective Date, or at such other rate fixed by the
23   Court at confirmation, until paid as described below. To the extent the Allowed Class Action
24   Claims are Allowed Unsecured Claims or to the extent the value of any Collateral valued as
25   of the B. & J. Petition Date is insufficient to pay Allowed Secured Claims, then the
26   deficiency amount shall be treated as an Unsecured Claim, which Allowed Unsecured Claims

Page 14 of 27 - DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                2019) (AS MODIFIED AT CONFIRMATION)
                                             Tonkon Torp LLP                                       EXHIBIT A
                                             888 SW Fifth Avenue, Suite 1600
                                                 Portland, Oregon 97204                         PAGE 16 OF 32
                                                      503-221-1440
                       Case 19-60138-pcm11                 Doc 280             Filed 01/21/20
 1   of Class Action Claimants shall be paid with interest, if applicable, at the federal judgment
 2   rate (fixed at the rate in effect on the Effective Date) from and after the Effective Date until
 3   paid as described below.
 4                  Upon entry of a Final Order on the Class Action Claims, Reorganized B. & J.
 5                  will pay Allowed Class Action Claims, whether Secured or Unsecured, within
 6                  12 months after any order entered in the Class Action Case becomes a Final
 7                  Order. To the Extent Reorganized B. & J. does not have sufficient funds to
 8                  pay the Allowed Class 6 Claims from available cash, then Reorganized
 9                  B. & J. shall first seek to pursue the malpractice claims against Saalfeld
10                  Griggs in order to recover the full amounts owing to the Class Action Claims.
11                  If recovery against Saalfeld Griggs is not successful, then Reorganized B. & J.
12                  will seek to refinance the Real Property to generate Net Proceeds in a
13                  sufficient amount to pay the Allowed Class 6 Claims. If Reorganized B. & J.
14                  is unable to refinance the Real Property, then Reorganized B. & J. shall
15                  proceed to sell the Real Property and liquidate all its remaining assets, with
16                  the Net Proceeds from the Real Property to be paid first in full satisfaction of
17                  the Allowed Class 6 Secured Claims and thereafter to the Allowed Class 4 and
18                  Class 6 Unsecured Claims. If the Net Proceeds are insufficient to pay
19                  Allowed Unsecured Claims in full, then each Unsecured Claimant shall be
20                  paid its pro rata share of the amount owed to all Allowed Class 4 and 6
21                  Unsecured Claims. Proceeds from the malpractice claims against Saalfeld
22                  Griggs, Net Proceeds of the refinancing, or Net Proceeds from the sale of the
23                  Real Property and liquidation of assets shall first be paid to the Class 6
24                  Unsecured Claims until such payments equal the same percentage that Class 4
25                  Claims have received to date, and thereafter Class 4 and Class 6 Unsecured
26                  Claims shall be paid from available funds on a pro rata basis.

Page 15 of 27 - DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                2019) (AS MODIFIED AT CONFIRMATION)
                                            Tonkon Torp LLP                                      EXHIBIT A
                                           888 SW Fifth Avenue, Suite 1600
                                               Portland, Oregon 97204                         PAGE 17 OF 32
                                                    503-221-1440
                      Case 19-60138-pcm11                Doc 280             Filed 01/21/20
 1          5.7.    Class 7 (Class Action Claims Against Berman). Class 7 consists of the
 2   Allowed Class Action Claims against Berman of Creditors entitled to payment resulting from
 3   the Class Action Case.
 4          Within 60 days after B. & J. has exhausted all of its options for paying Class 6 Claims
 5   pursuant to Section 5.6. above, Reorganized Berman shall pay the remaining balance of any
 6   Class 7 Claim. In the event the Berman Unsecured Claims Fund is insufficient to pay the
 7   remaining Class 7 Claims in full, Class 7 Claims shall receive their pro rata share of the
 8   Berman Unsecured Claims Fund. Each Class 7 Creditor’s pro rata share of the Berman
 9   Unsecured Claims Fund shall be determined by dividing the amount of the creditor’s
10   remaining claim by the total amount of all remaining Class 5 and Class 7 claims. Payments
11   from the Berman Unsecured Claims Fund shall be made annually until Reorganized
12   Berman’s obligation to pay into the Berman Unsecured Claims Fund has been satisfied as set
13   forth in Section 7.7. below and all such funds have been distributed under this Plan.
14          5.8.    Class 8 (Interests in B. & J.). Class 8 Interests will retain their interest in
15   B. & J. to the extent there are sufficient funds to pay Allowed Claims in full, but such
16   Interests will be extinguished if there are insufficient funds upon a liquidation.
17          5.9.    Class 9 (Berman’s Interests). The Class 9 interest holder is Berman, who
18   shall retain his interests in property of the bankruptcy estate of the Berman Bankruptcy Case.
19                                              ARTICLE 6
20                      DISPUTED CLAIMS; OBJECTIONS TO CLAIMS
21          6.1.    Disputed Claims; Objections to Claims. Only Claims that are Allowed shall
22   be entitled to distributions under the Plan. Debtors reserve the right to contest and object to
23   any Claims and previously Scheduled Amounts, including, without limitation, those Claims
24   and Scheduled Amounts that are specifically referenced herein, are not listed in the
25   Schedules, are listed therein as disputed, contingent, and/or unliquidated in amount, or are
26   listed therein at a different amount than Debtors currently believe is validly due and owing.

Page 16 of 27 - DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                2019) (AS MODIFIED AT CONFIRMATION)
                                            Tonkon Torp LLP                                      EXHIBIT A
                                           888 SW Fifth Avenue, Suite 1600
                                               Portland, Oregon 97204                         PAGE 18 OF 32
                                                    503-221-1440
                      Case 19-60138-pcm11                Doc 280             Filed 01/21/20
 1   Unless otherwise ordered by the Bankruptcy Court, all objections to Claims and Scheduled
 2   Amounts (other than Administrative Expense Claims) shall be Filed and served upon counsel
 3   for Debtors and the holder of the Claim objected to on or before the later of (a) 30 days after
 4   the Effective Date, or (b) 60 days after the date (if any) on which a Proof of Claim is Filed in
 5   respect of a Rejection Claim. The last day for filing objections to Administrative Expense
 6   Claims shall be set pursuant to an order of the Bankruptcy Court. All Disputed Claims shall
 7   be resolved by the Bankruptcy Court, except to the extent that (a) Debtors may otherwise
 8   elect consistent with the Plan and the Bankruptcy Code, or (b) the Bankruptcy Court may
 9   otherwise order.
10                                              ARTICLE 7
11                              IMPLEMENTATION OF THE PLAN
12          7.1.    Executory Contracts and Unexpired Leases. Except as may otherwise be
13   provided, all executory contracts and unexpired leases of Debtors that are not otherwise
14   subject to a prior Bankruptcy Court order or pending motion before the Bankruptcy Court are
15   assumed by and assigned to each respective Reorganized Debtor on the Effective Date.
16          7.2.    Setoffs. Debtors may, but shall not be required to, set off against any Claim
17   and the distributions to be made pursuant to the Plan in respect of such Claim, any claims of
18   any nature whatsoever that Debtors may have against the holder of such Claim, but neither
19   the failure to do so nor the allowance of any Claim hereunder shall constitute a waiver or
20   release of any such claim Debtors may have against such holder.
21          7.3.    Corporate Action. Upon entry of the Confirmation Order by the Clerk of the
22   Bankruptcy Court, all actions contemplated by the Plan shall be authorized and approved in
23   all respects (subject to the provisions of the Plan), including, without limitation, the
24   following: (a) the adoption and filing with the Secretary of State of the State of Oregon the
25   Restated Articles of Incorporation; and (b) the execution, delivery, and performance of all
26   documents and agreements relating to the Plan and any of the foregoing. On the Effective

Page 17 of 27 - DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                2019) (AS MODIFIED AT CONFIRMATION)
                                            Tonkon Torp LLP                                      EXHIBIT A
                                           888 SW Fifth Avenue, Suite 1600
                                               Portland, Oregon 97204                         PAGE 19 OF 32
                                                    503-221-1440
                        Case 19-60138-pcm11              Doc 280             Filed 01/21/20
 1   Date, Reorganized Berman and the appropriate officers of Reorganized B. & J. are
 2   authorized and directed to execute and deliver the agreements, documents, and instruments
 3   contemplated by the Plan and the Disclosure Statement in the name of, and on behalf of, the
 4   respective Reorganized Debtors. Both Reorganized Debtors may continue to act and make
 5   further amendments and elections as they may deem necessary or desirable.
 6          7.4.    Saturday, Sunday, or Legal Holiday. If any payment or act under the Plan is
 7   required to be made or performed on a date that is not a Business Day, then the making of
 8   such payment or the performance of such act may be completed on the next succeeding
 9   Business Day, but shall be deemed to have been completed as of the required date.
10          7.5.    Utility Deposit. All utilities holding a Utility Deposit shall immediately after
11   the Effective Date return or refund such Utility Deposit to Debtor.
12          7.6.    Event of Default; Remedy. Any material failure by Reorganized Debtors to
13   perform any term of this Plan, which failure continues for a period of 15 Business Days
14   following receipt by Reorganized Debtors of written notice of such default from the holder of
15   an Allowed Claim to whom performance is due, shall constitute an Event of Default. Upon
16   the occurrence of an Event of Default, the holder of an Allowed Claim to whom performance
17   is due shall have all rights and remedies granted by law, this Plan, or any agreement between
18   the holder of such Claim and Debtors or Reorganized Debtors. An Event of Default with
19   respect to one Claim shall not be an Event of Default with respect to any other Claim.
20          7.7.    Berman Unsecured Claims Fund. Within 30 days after the Effective Date,
21   Reorganized Berman shall open a depository account (the “Berman Unsecured Claims
22   Fund”) into which he shall make deposits in the amount of $1,735 per month through
23   September of 2020. Beginning in October of 2020, Berman shall make deposits to the
24   Berman Unsecured Claims Fund in the amount of $492 per month. Berman shall continue
25   making such deposits until the 60th month following the Effective Date, or to another date as
26

Page 18 of 27 - DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                2019) (AS MODIFIED AT CONFIRMATION)
                                           Tonkon Torp LLP                                      EXHIBIT A
                                          888 SW Fifth Avenue, Suite 1600
                                              Portland, Oregon 97204                         PAGE 20 OF 32
                                                   503-221-1440
                      Case 19-60138-pcm11               Doc 280             Filed 01/21/20
 1   the Bankruptcy Court may determine.1 Berman shall make such deposits from his earnings
 2   operating B. & J. Additionally, for the 5-year period following the Effective Date, Berman
 3   shall deposit into the Berman Unsecured Claims Fund all after-tax (1) salary or (2) other
 4   distributions he receives from William Lloyd Developments, Inc. (“Lloyd”). Berman will not
 5   take any action to defer any compensation due to him from Lloyd, and will be compensated
 6   from Lloyd in the same manner and frequency that he was paid prior to the Petition Date,
 7   recognizing that Berman is not paid a regular salary, but is only paid based on work
 8   performed. In the event that B. & J.’s property is liquidated, Berman will obtain new
 9   employment to make the payments described in this Section.
10          Except to make distributions under this Plan, Reorganized Berman shall not use the
11   funds deposited in the Berman Unsecured Claims Fund until all claims entitled to payment
12   from the Berman Unsecured Claims Fund are paid in full. At Reorganized Berman’s option,
13   he can make extra payments into the Berman Unsecured Claims Fund if he has excess funds
14   available to him. To the extent extra payments are made into the Berman Unsecured Claims
15   Fund, it shall reduce the amount Reorganized Berman is obligated to pay for the next
16   scheduled payment(s). Additionally, Reorganized Berman shall make efforts to collect the
17   $107,690.33 owed to him in relation to William Lloyd Investments, and Reorganized
18   Berman shall contribute all amounts collected to the Berman Unsecured Claims Fund.
19          Once Reorganized Berman has deposited the total amount of $160,000 into the
20   Berman Unsecured Claims Fund, his obligation to pay such deposits shall be fully satisfied,
21   and no additional payments shall be required. However, notwithstanding the foregoing,
22   Berman will make an additional contribution to the Berman Unsecured Claims fund if the
23   Absolute Priority Rule applies to his Plan. The Absolute Priority Rule will apply in the event
24

25
     1
       The $1,000 monthly deposit amount is Reorganized Berman’s “projected disposable
26   income” as defined in 11 U.S.C. § 1325(b)(2). See Exhibit 3 to the Disclosure Statement.

Page 19 of 27 - DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                2019) (AS MODIFIED AT CONFIRMATION)
                                          Tonkon Torp LLP                                       EXHIBIT A
                                          888 SW Fifth Avenue, Suite 1600
                                              Portland, Oregon 97204                         PAGE 21 OF 32
                                                   503-221-1440
                      Case 19-60138-pcm11               Doc 280             Filed 01/21/20
 1   that all of the following occur: (a) Debtors are unsuccessful on their appeal, (b) the Class
 2   Action Creditors do not accept the Plan, (c) the Class Action Claims are not fully paid by
 3   B. & J., and (d) the remainder of the Class Action Claims are not paid in full from the
 4   Berman Unsecured Claims Fund. In the event the Absolute Priority Rule applies, Berman
 5   shall obtain a loan from family or from a financial institution to make a contribution to the
 6   Berman Unsecured Claims Fund in the amount of $98,000, or the amount needed to pay the
 7   remaining balance of the Class Action Claims, whichever is less.
 8          7.8.    Debtors shall obtain an agreement from Lloyd to the effect that the debt(s)
 9   owed to B&J and any other creditors shall be paid current prior to making profit
10   distributions/dividends to Lloyd’s shareholders. Notwithstanding the foregoing, Lloyd may
11   continue paying employees, including shareholders, for work performed.
12          7.9.    Berman shall report to the Class Action Claimants, at least annually, that he is
13   in compliance with his obligations to make deposits to the Berman Unsecured Claims Fund
14   as required by the Plan.
15                                              ARTICLE 8
16                  EXECUTORY CONTRACTS AND UNEXPIRED LEASES
17          8.1.    Assumption. Except as may otherwise be provided, all executory contracts
18   and unexpired leases of Debtors that are not otherwise subject to a prior Bankruptcy Court
19   order or pending motion before the Bankruptcy Court, are assumed by and assigned to
20   Reorganized Debtors on the Effective Date. The Confirmation Order shall constitute an
21   order authorizing assumption and assignment of all executory contracts and unexpired leases
22   except those otherwise specifically rejected or otherwise provided for or subject to other
23   Court Order or pending motion. Reorganized Debtors shall promptly pay all amounts
24   required under Section 365 of the Bankruptcy Code to cure any defaults and assume the
25   executory contracts.
26

Page 20 of 27 - DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                2019) (AS MODIFIED AT CONFIRMATION)
                                           Tonkon Torp LLP                                       EXHIBIT A
                                           888 SW Fifth Avenue, Suite 1600
                                               Portland, Oregon 97204                         PAGE 22 OF 32
                                                    503-221-1440
                      Case 19-60138-pcm11                Doc 280             Filed 01/21/20
 1             8.2.   Rejection Claims. Rejection Claims must be Filed no later than 30 days after
 2   the entry of the order rejecting the executory contract or unexpired lease or 30 days after the
 3   Effective Date, whichever is sooner. Any such Rejection Claim not Filed within such time
 4   shall be forever barred from assertion against Debtors, Reorganized Debtors, and their
 5   property and estates. Each Rejection Claim resulting from such rejection shall constitute a
 6   Class 2 Claim.
 7                                               ARTICLE 9
 8                                  EFFECT OF CONFIRMATION
 9             9.1.   Injunction. The effect of confirmation shall be as set forth in Section 1141 of
10   the Bankruptcy Code. Except as otherwise provided in the Plan or the Confirmation Order,
11   confirmation of the Plan shall act as a permanent injunction applicable to entities against
12   (a) the commencement or continuation, including the issuance or employment of process, of
13   a judicial, administrative, or other action or proceeding against Reorganized Debtors that was
14   or could have been commenced before the entry of the Confirmation Order; (b) the
15   enforcement against either of the Reorganized Debtors or their assets of a judgment obtained
16   before Reorganized Debtors’ respective petition dates; and (c) any act to obtain possession of
17   or to exercise control over, or to create, perfect, or enforce a lien upon all or any part of the
18   assets.
19             9.2.   Discharge. Except as otherwise expressly provided herein, confirmation of
20   the Plan shall, as of the Effective Date, discharge all Claims to the fullest extent authorized
21   or provided for by the Bankruptcy Code, including, without limitation, to the extent
22   authorized or provided for by Sections 524 and 1141 thereof.
23

24

25

26

Page 21 of 27 - DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                2019) (AS MODIFIED AT CONFIRMATION)
                                            Tonkon Torp LLP                                       EXHIBIT A
                                            888 SW Fifth Avenue, Suite 1600
                                                Portland, Oregon 97204                         PAGE 23 OF 32
                                                     503-221-1440
                       Case 19-60138-pcm11                Doc 280             Filed 01/21/20
 1                                              ARTICLE 10
 2                                RETENTION OF JURISDICTION
 3           10.1.   Jurisdiction of the Bankruptcy Court. Notwithstanding entry of the
 4   Confirmation Order, the Court shall retain jurisdiction of this Chapter 11 Case pursuant to
 5   and for the purposes set forth in Section 1127(b) of the Bankruptcy Code and to:
 6                   (a)    classify the Claim or interest of any Creditor or stockholder,
 7   reexamine Claims or Interests that have been owed for voting purposes, and determine any
 8   objections that may be Filed to Claims or Interests;
 9                   (b)    determine requests for payment of Claims entitled to priority under
10   Section 507(a)(1) of the Bankruptcy Code, including compensation and reimbursement of
11   expenses in favor of professionals employed at the expense of the Estates;
12                   (c)    avoid liens, transfers, or obligations, or to subordinate Claims under
13   Chapter 5 of the Bankruptcy Code;
14                   (d)    approve the assumption, assignment, or rejection of an executory
15   contract or an unexpired lease pursuant to this Plan;
16                   (e)    resolve controversies and disputes regarding the interpretation of this
17   Plan;
18                   (f)    implement the provisions of this Plan and enter orders in aid of
19   confirmation;
20                   (g)    adjudicate adversary proceedings and contested matters pending or
21   hereafter commenced in this Chapter 11 Case; and
22                   (h)    enter a final decree closing this Chapter 11 proceeding.
23           10.2.   Failure of Bankruptcy Court to Exercise Jurisdiction. If the Bankruptcy Court
24   abstains from exercising or declines to exercise jurisdiction over any matter arising under,
25   arising in, or related to the Chapter 11 Case, this Article shall not prohibit or limit the
26

Page 22 of 27 - DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                2019) (AS MODIFIED AT CONFIRMATION)
                                            Tonkon Torp LLP                                       EXHIBIT A
                                            888 SW Fifth Avenue, Suite 1600
                                                Portland, Oregon 97204                         PAGE 24 OF 32
                                                     503-221-1440
                       Case 19-60138-pcm11                Doc 280             Filed 01/21/20
 1   exercise of jurisdiction by any other court having competent jurisdiction with respect to such
 2   subject matter.
 3                                              ARTICLE 11
 4                                 ADMINISTRATIVE PROVISIONS
 5          11.1.      Modification or Withdrawal of the Plan. Debtors may alter, amend, or modify
 6   the Plan pursuant to Section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019 at any
 7   time prior to the time the Bankruptcy Court has signed the Confirmation Order. After such
 8   time, and prior to substantial consummation of the Plan, Debtors may, so long as the
 9   treatment of holders of Claims and Interests under the Plan is not adversely affected, institute
10   proceedings in Bankruptcy Court to remedy any defect or omission, or to reconcile any
11   inconsistencies in the Plan, the Disclosure Statement, or the Confirmation Order, and any
12   other matters as may be necessary to carry out the purposes and effects of the Plan; provided,
13   however, that prior notice of such proceedings shall be served in accordance with
14   Bankruptcy Rule 2002.
15          11.2.      Revocation or Withdrawal of Plan. Debtors reserve the right to revoke or
16   withdraw the Plan at any time prior to the Effective Date.
17          11.3.      Effect of Withdrawal or Revocation. If Debtors revoke or withdraw the Plan
18   prior to the Effective Date, then the Plan shall be deemed null and void. In such event,
19   nothing contained herein shall be deemed to constitute a waiver or release of any claims by
20   or against Debtors or any other Entity or to prejudice in any manner the rights of Debtors or
21   any Entity in any further proceeding involving Debtors.
22          11.4.      Nonconsensual Confirmation. Debtors shall request that the Bankruptcy
23   Court confirm the Plan pursuant to Section 1129(b) of the Bankruptcy Code if the
24   requirements of all provisions of Section 1129(a) of the Bankruptcy Code, except Subsection
25   1129(a)(8), are met.
26

Page 23 of 27 - DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                2019) (AS MODIFIED AT CONFIRMATION)
                                            Tonkon Torp LLP                                       EXHIBIT A
                                            888 SW Fifth Avenue, Suite 1600
                                                Portland, Oregon 97204                         PAGE 25 OF 32
                                                     503-221-1440
                        Case 19-60138-pcm11               Doc 280             Filed 01/21/20
 1                                              ARTICLE 12
 2                                MISCELLANEOUS PROVISIONS
 3           12.1.   Revesting. Except as otherwise expressly provided herein, on the Effective
 4   Date, all property and assets of the estate of each Debtor shall revest in each respective
 5   Reorganized Debtor, free and clear of all claims, liens, encumbrances, charges, and other
 6   Interests of Creditors arising on or before the Effective Date, and Reorganized Debtors may
 7   operate, from and after the Effective Date, free of any restrictions imposed by the
 8   Bankruptcy Code or the Bankruptcy Court. For the avoidance of doubt, all liens,
 9   encumbrances, charges, and other interests of Columbia remain in full force and effect from
10   and after the Effective Date.
11           12.2.   Rights of Action. Except as otherwise expressly provided herein, any rights
12   or causes of action (including, without limitation, any and all avoidance actions) accruing to
13   Debtors shall remain assets of Reorganized Debtors. Reorganized Debtors may pursue such
14   rights of action, as appropriate, in accordance with what is in their best interests and for their
15   benefit.
16           12.3.   Governing Law. Except to the extent the Bankruptcy Code, the Bankruptcy
17   Rules, or other federal laws are applicable, the laws of the State of Oregon shall govern the
18   construction and implementation of the Plan and all rights and obligations arising under the
19   Plan.
20           12.4.   Withholding and Reporting Requirements. In connection with the Plan and
21   all instruments issued in connection therewith and distributions thereon, Debtors and
22   Reorganized Debtors shall comply with all withholding, reporting, certification, and
23   information requirements imposed by any federal, state, local, or foreign taxing authorities
24   and all distributions hereunder shall, to the extent applicable, be subject to any such
25   withholding, reporting, certification, and information requirements. Entities entitled to
26   receive distributions hereunder shall, as a condition to receiving such distributions, provide

Page 24 of 27 - DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                2019) (AS MODIFIED AT CONFIRMATION)
                                            Tonkon Torp LLP                                       EXHIBIT A
                                            888 SW Fifth Avenue, Suite 1600
                                                Portland, Oregon 97204                         PAGE 26 OF 32
                                                     503-221-1440
                      Case 19-60138-pcm11                 Doc 280             Filed 01/21/20
 1   such information and take such steps as Reorganized Debtors may reasonably require to
 2   ensure compliance with such withholding and reporting requirements, and to enable
 3   Reorganized Debtors to obtain the certifications and information as may be necessary or
 4   appropriate to satisfy the provisions of any tax law.
 5          12.5.   Time. Unless otherwise specified herein, in computing any period of time
 6   prescribed or allowed by the Plan, the day of the act or event from which the designated
 7   period begins to run shall not be included. The last day of the period so computed shall be
 8   included, unless it is not a Business Day, in which event the period runs until the end of the
 9   next succeeding day that is a Business Day.
10          12.6.   Addresses and Notices. If an Event of Default occurs, written notice of such
11   Default shall be provided at the addresses for notices set forth below:
12                  To B. & J.                                B. & J. Property Investments, Inc.
                                                              c/o William J. Berman, President
13                                                            4490 Silverton Road NE
                                                              Salem, OR 97305
14
                    with a copy to:                           Timothy J. Conway
15                                                            Tonkon Torp LLP
                                                              888 SW Fifth Avenue, #1600
16                                                            Portland, OR 97204
17                  To Berman:                                William J. Berman
                                                              4490 Silverton Road NE
18                                                            Salem, OR 97305
19                  with a copy to:                           Nicholas J. Henderson
                                                              Motschenbacher & Blattner LLP
20                                                            117 SW Taylor Street, #300
                                                              Portland, OR 97204
21

22          12.7.   Section 1146(c) Exemption. Pursuant to Section 1146(c) of the Bankruptcy
23   Code, the issuance, transfer, or exchange of any security under the Plan, or the execution,
24   delivery, or recording of an instrument of transfer pursuant to, in implementation of, or as
25   contemplated by the Plan; or the revesting, transfer, or sale of any real property of Debtors or
26   Reorganized Debtors pursuant to, in implementation of, or as contemplated by the Plan, shall

Page 25 of 27 - DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                2019) (AS MODIFIED AT CONFIRMATION)
                                           Tonkon Torp LLP                                       EXHIBIT A
                                           888 SW Fifth Avenue, Suite 1600
                                               Portland, Oregon 97204                         PAGE 27 OF 32
                                                    503-221-1440
                      Case 19-60138-pcm11                Doc 280             Filed 01/21/20
 1   not be taxed under any state or local law imposing a stamp tax, transfer tax, or similar tax or
 2   fee. Consistent with the foregoing, each recorder of deeds or similar official for any city,
 3   county, or governmental unit in which any instrument hereunder is to be recorded shall,
 4   pursuant to the Confirmation Order, be ordered and directed to accept such instrument
 5   without requiring the payment of any documentary stamp tax, deed stamps, transfer tax,
 6   intangible tax, or similar tax.
 7           12.8.   Severability. In the event any provision of the Plan is determined to be
 8   unenforceable, such determination shall not limit or affect the enforceability and operative
 9   effect of any other provisions of the Plan. To the extent any provision of the Plan would, by
10   its inclusion in the Plan, prevent or preclude the Bankruptcy Court from entering the
11   Confirmation Order, the Bankruptcy Court, on the request of Debtors, may modify or amend
12   such provision, in whole or in part, as necessary to cure any defect or remove any
13   impediment to confirmation of the Plan existing by reason of such provision.
14           12.9.   Binding Effect. The provisions of the Plan shall bind Debtors, Reorganized
15   Debtors, and all holders of Claims and Interests, and their respective successors, heirs, and
16   assigns.
17           12.10. Recordable Order. The Confirmation Order shall be deemed to be in
18   recordable form and shall be accepted by any recording officer for filing and recording
19   purposes without further or additional orders, certifications, or other supporting documents.
20           12.11. Plan Controls. In the event, and to the extent, that any provision of the Plan is
21   inconsistent with the provisions of the Disclosure Statement or any other instrument or
22   agreement contemplated to be executed pursuant to the Plan, the provisions of the Plan shall
23   control and take precedence.
24           12.12. Effectuating Documents and Further Transactions. Debtors and Reorganized
25   Debtors shall execute, deliver, file, or record such contracts, instruments, assignments, and
26

Page 26 of 27 - DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                2019) (AS MODIFIED AT CONFIRMATION)
                                           Tonkon Torp LLP                                       EXHIBIT A
                                           888 SW Fifth Avenue, Suite 1600
                                               Portland, Oregon 97204                         PAGE 28 OF 32
                                                    503-221-1440
                       Case 19-60138-pcm11               Doc 280             Filed 01/21/20
 1   other agreements or documents, and take or direct such actions as may be necessary or
 2   appropriate to effectuate and further evidence the terms and conditions of this Plan.
 3          DATED this 8th day of October, 2019.
 4                                                     Respectfully submitted,
 5                                                     B. & J. PROPERTY INVESTMENTS, INC.
 6

 7                                                     By /s/ William J. Berman
                                                          William J. Berman, President
 8

 9
                                                       By /s/ William J. Berman
10                                                        William J. Berman, Personally
11   TONKON TORP LLP
12

13   By /s/ Timothy J. Conway
        Timothy J. Conway, OSB No. 851752
14      Ava L. Schoen, OSB No. 044072
        Of Attorneys for Debtor
15

16   MOTSCHENBACHER & BLATTNER, LLP
17

18   By /s/ Nicholas J. Henderson
        Nicholas J. Henderson, OSB No. 074027
19      Telephone: (503) 417-0508
        Facsimile: (503) 417-0528
20      Email:         nhenderson@portlaw.com
        Attorneys for William J. Berman
21

22

23

24

25

26

Page 27 of 27 - DEBTORS’ AMENDED JOINT PLAN OF REORGANIZATION (OCTOBER 8,
                2019) (AS MODIFIED AT CONFIRMATION)
                                           Tonkon Torp LLP                                      EXHIBIT A
                                          888 SW Fifth Avenue, Suite 1600
                                              Portland, Oregon 97204                         PAGE 29 OF 32
                                                   503-221-1440
                      Case 19-60138-pcm11               Doc 280             Filed 01/21/20
 1                                   CERTIFICATE OF SERVICE
 2                  I hereby certify that the foregoing DEBTORS’ AMENDED JOINT PLAN
     OF REORGANIZATION (October 8, 2019) was served on the parties indicated as “ECF”
 3   on the attached List of Interested Parties by electronic means through the Court’s Case
     Management/Electronic Case File system on the date set forth below.
 4
                     In addition, the parties indicated as “Non-ECF” on the attached List of
 5   Interested Parties were served by mailing a copy thereof in a sealed, first-class postage
     prepaid envelope, addressed to each party’s last-known address and depositing in the
 6   U.S. mail at Portland, Oregon on the date set forth below.
 7                  DATED this 9th day of October, 2019.
 8                                               TONKON TORP LLP
 9

10                                               By /s/ Timothy J. Conway
                                                    Timothy J. Conway, OSB No. 851752
11                                                  Ava L. Schoen, OSB No. 044072
                                                    Attorneys for B. & J. Property Investments, Inc.
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

Page 1 of 1 - CERTIFICATE OF SERVICE


                                           Tonkon Torp LLP                                      EXHIBIT A
                                          888 SW Fifth Avenue, Suite 1600
                                              Portland, Oregon 97204                         PAGE 30 OF 32
                                                   503-221-1440
                      Case 19-60138-pcm11               Doc 280             Filed 01/21/20
                               CONSOLIDATED LIST OF INTERESTED PARTIES
                                       In re B. & J. Property Investments, Inc.
                                  U.S. Bankruptcy Court Case No. 19-60138-pcm11
                                             In re William J. Berman
                                  U.S. Bankruptcy Court Case No. 19-60230-pcm11
                                             ECF PARTICIPANTS
   TIMOTHY J CONWAY tim.conway@tonkon.com, candace.duncan@tonkon.com, spencer.fisher@tonkon.com
   NICHOLAS J HENDERSON nhenderson@portlaw.com, tsexton@portlaw.com; mperry@portlaw.com;
    hendersonnr86571@notify.bestcase.com
   KEITH D KARNES kkarnes@keithkarnes.com, kkarnesnotices@gmail.com; patricia@keithkarnes.com;
    9982680420@filings.docketbird.com ;r51870@notify.bestcase.com
   SHANNON R MARTINEZ smartinez@sglaw.com, scurtis@sglaw.com
   ERICH M PAETSCH epaetsch@sglaw.com, ktate@sglaw.com
   TERESA H PEARSON teresa.pearson@millernash.com, MNGD-2823@millernash.com
   AVA L SCHOEN ava.schoen@tonkon.com, leslie.hurd@tonkon.com
   TROY SEXTON tsexton@portlaw.com, nhenderson@portlaw.com ,mperry@portlaw.com
    ,troy-sexton-4772@ecf.pacerpro.com
   TOBIAS TINGLEAF toby@shermlaw.com, darlene@shermlaw.com
   US TRUSTEE, Eugene USTPRegion18.EG.ECF@usdoj.gov

                                          NON-ECF PARTICIPANTS

B. & J. TOP 20 UNSECURED               HotSuff Spas & Pool                   Saalfeld Griggs PC
CREDITORS                              1840 Lancaster Dr. NE                 Attn: Hunter Emerick
                                       Salem, OR 97305                       Park Place, #200
Class Action Plaintiffs                                                      250 Church St. SE
c/o Brady Mertz                        NW Natural Gas                        Salem, OR 97301
Brady Mertz PC                         POB 6017
345 Lincoln St.                        Portland, OR 97228-6017               Susan Stoehr
Salem, OR 97302                                                              24310 S Hwy 99E, Space G
                                       Chateau Locks                         Canby, OR 97013
Portland General Electric              1820 47th Terrace East
POB 4438                               Bradenton, FL 34203-3773              Stephen Joye
Portland, OR 97208                                                           Fischer, Hayes, et al.
                                       Century Link                          3295 Triangle Dr SE #200
Judson's Plumbing                      Bankruptcy Dept.                      Salem, OR 97302
POB 12669                              600 New Century Parkway
Salem, OR 97330                        New Century, KS 66031                 Nancy Wolf
                                                                             2008 SE Sturdevant Rd
City of Salem                          Walter Nelson Company                 Toledo, OR 97391
555 Liberty St. SE, Room 230           1270 Commercial St. NE
Salem, OR 97301                        Salem, OR 97301                       BERMAN SECURED CREDITOR
Comcast Business                       Statesman Journal                     Quicken Loans Inc.
POB 34744                              340 Vista Ave. SE                     635 Woodward Ave.
Seattle, WA 98124-1744                 Salem, OR 97302                       Detroit, MI 48226

Pacific Source                         Pacific Screening                     BERMAN TOP 20 UNSECURED
POB 7068                               POB 25582                             CREDITORS
Springfield, OR 97475-0068             Portland, OR 97298
                                                                             Class Action Plaintiffs
Pacific Sanitation                     DEX Media                             c/o Brady Mertz
POB 17669                              Dex Media Attn: Client Care           Brady Mertz PC
Salem, OR 97305                        1615 Bluff City Highway               345 Lincoln St.
                                       Bristol, TN 37620                     Salem, OR 97302
US Bank
POB 6352                               AllAmerican Insurance                 Saalfeld Griggs PC
Fargo, ND 58125-6352                   POB 758554                            Attn: Hunter Emerick
                                       Topeka, KS 66675-8554                 Park Place, #200
Miller Paint                                                                 250 Church St. SE
390 Lancaster Dr. NE                   US Bank                               Salem, OR 97301
Salem, OR 97301                        POB 6352
                                       Fargo, ND 58125


                                                                                          EXHIBIT A
                                                                                       PAGE 31 OF 32
                               Case 19-60138-pcm11         Doc 280   Filed 01/21/20
Heather Noble
4490 Silverton Rd NE #4
Salem, OR 97305-2060




                                                                              EXHIBIT A
                                                                           PAGE 32 OF 32
                          Case 19-60138-pcm11   Doc 280   Filed 01/21/20
